Case 3:20-cv-00395-S Document 24 Filed 07/16/20 Pagelof4 PagelD 97

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JENNIFER RONDINELLI REILLY §
§

v. § CIVIL ACTION NO. 3:20-CV-0395-5
§

LOUDER WITH CROWDER, LLC §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Louder With Crowder, LLC’s (“Defendant”) Rule
12(b)(6)} Motion to Dismiss (“Motion”) [ECF No. 15]. For the following reasons, the Court
DENIES the Motion.

L BACKGROUND

Jennifer Reilly (“Plaintiff’) is a professional photographer who licenses her photographs
fora fee. Am. Compl. 95. Defendant is a for-profit media company that owns and operates a
website at the URL, www.LouderWithCrowder.com. Resp. to Mot, to Dismiss (“Resp.”) 3.
Plaintiff photographed a PETA protest (“Photograph”), copyrighted the Photograph, and made it
available for commercial license by publishing it to her website. Am. Compl. ff 10-15. The
Photograph depicts a female protester holding up a sign that reads “Meat is Murder: PETA.”
id. ¥ 15,

Sometime thereafter, Defendant published an article on its website, titled Jimmry’s Famous
Seafood Doubles Down on PETA Attack (the “Article”), Id § 16. A cropped copy of the
Photograph was pasted into the Article, set directly against a photograph of a “Jimmy’s Famous
Seafood” sign, See id. Ex. B. Below the pictures, Defendant wrote “Jimmy’s Famous Seafood
may not be the hero 2018 deserves. But Dammit, it’s the hero 2018 needs.” /d. Plaintiff did not
give Defendant a license to use the Photograph, nor did Defendant ask Plaintiff's permission to

use the Photograph on Defendant’s website. fd. | 17.

 
Case 3:20-cv-00395-S Document 24 Filed 07/16/20 Page 2of4 PagelD 98

Il. LEGAL STANDARD

To establish a prima facie claim for copyright infringement, Plaintiff must prove that:
(1) she owns a valid copyright, and (2) Defendant copied constituent elements of Plaintiff's work
that are original. See Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (th Cir. 2004), At this
juncture, Defendant does not contest either of those elements but argues it is entitled to dismissal
based on the fair use defense to copyright infringement. See Mot. 3-5.

Courts in this District have repeatedly categorized fair use as an affirmative defense. See
Joe Hand Promotions, Inc. v. Martin, Civ. A. No. 3:18-CV-2798-B, 2019 WL 111209, at *2 (N.D.
Tex. Jan. 4, 2019); see also Lyons P’ship, LP. v. Giannoulas, 14 F. Supp. 2d 947, 954 (N.D. ‘Tex.
1998). Dismissal under Rule 12(b)(6) is appropriate based on a successful affirmative defense
only when the defense appears clearly on the face of the complaint. Clark v. Amoco Prod. Co.,
794 F.2d 967, 970 (Sth Cir. 1986) (citing Kaiser Aluminum & Chemical Sales, Inc. v. Avondale
Shipyards, Inc., 677 F.2d 1045, 1050 (Sth Cir.1982)); see also Jordan v. Open MRI of Dall. LLC,
Civ. A. No. 3:19-cv-2269-S, 2020 WL 3405233, at *2 (N.D. Tex. June 18, 2020) (quoting Drake
v. Fitzsimmons, Civ. A. No. 3:12-CV-1436-B, 2013 WL 77354, at *2 (N.D. Tex. Mar. 1, 2013))
(“[A]lthough defendants bear the burden of pleading and proving affirmative defenses, where facts
alleged in plaintiff's pleadings make clear that the claim is barred, dismissal under Rule 12(b)(6)
may be granted.”) (emphasis in original).

ii. ANALYSIS

“fAjnyone who... makes a fair use of [a] work is not an infringer of the copyright with
respect to such use.” Sony Corp. of Am. v. Universal City Studios, Ine., 464 U.S. 417, 433 (1984).
Courts have used this principle since “the infancy of copyright protection” as a “necessary” tool
for “fulfillfing] copyright’s very purpose.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 575

(1994). Section 107 of the Copyright Act provides that “the fair use of a copyrighted work . . . for
2

 
Case 3:20-cv-00395-S Document 24 Filed 07/16/20 Page 3of4 PagelD 99

purposes such as criticism, comment, news reporting, teaching (including multiple copies for
classroom use), scholarship, or research, is not an infringement of copyright.” 17 U.S.C. § 107.
Courts consider the following statutory factors in determining whether a use is “fair”: (1) the
purpose and character of the use, (2) the nature of the copyrighted work, (3) the amount and
substantiality of the work used, and (4) the effect of the use on the market for the original. Jd.

“(T]he fourth factor looks to ‘the effect of the use upon the potential market for or value of
the copyrighted work.” Pierson v. DoStuff Media, LLC, 2019 WL 5595236, at *5 (W.D. Tex.
Oct. 29, 2019) (quoting 17 U.S.C. § 107(4)). This factor “‘requires courts to consider not only the
extent of market harm caused by the particular actions of the alleged infringer, but also whether
unrestricted and widespread conduct of the sort engaged in by the defendant ... would result in a
substantially adverse impact on the potential market for the original.’” /d. (quoting Campbell, 510
U.S. at 590). “Thus, the inquiry ‘must take account not only of harm to the original but also of
harm to the market for derivative works.’” Jd.

Because the potential market for or value of the Photograph cannot be evaluated from the
face of Plaintiff's Complaint, see Clark, 794 F.2d at 970, it is inappropriate to conduct the fact-
intensive fair-use analysis at this stage of the litigation, see Geophysical Servs., Ine. v. TGS-
NOPEC Geophysical Servs., Civ. A. No. 14-1368, 2017 WL 559859, at *13 (S.D. Tex. Nov. 21,
2017); see also Campbell, 510 U.S, at 594 (“{I]t is impossible to deal with the fourth factor except
by recognizing that a silent record on an important factor bearing on fair use disentitled the
proponent of the defense.”). Therefore, the Court need not address the other factors, and denies

the Motion. See Geophysical Servs., 2017 WL 5598593, at *13.

 
Case 3:20-cv-00395-S Document 24 Filed 07/16/20 Page4of4 PagelD 100

IV. CONCLUSION

For the foregoing reasons, the Court DENIES Defendant’s Motion to Dismiss.
SO ORDERED.

SIGNED July 16, 2020.

areca

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
